Title: To John Adams from Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 8 July 1785
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


          
            Sir.
            Amsterdam the 8th: July 1785
          
          We Refer Our Selves to what we had the honour to write yoúr Excells. the 17th. June, Since none of yoúr favoúrs, Serves this principally to hand yoúr Excells. the Expences attending the Expedition of yoúr Effects which we have paid, vizt.
          
            
              To Mr. Dumas, paid by him to Several people employed to inventarise, pakking, and Transporting the Effects from the Hague to Rotterdam, as by his Account
              f418. 9. 8.
            
            
              To Dirk de Vies, Rotterdam, for Expedition of Sd. Effects, porterage, Signing of Passports, bills of loading, amounts- with his provsion as by his Account
              ″ 94.10. –
            
            
              for Small Expences, passpts- and two Trunks
              ″  9.10. –
            
            
              together
              f522. 9. 8
            
          
          for which we have debitted yoúr Excells. Accoúnt please to have it noted in Conformity—
          We Shall also be glad to Receive yoúr Excells. direction about the Payement of ƒ839.5.2. for which Mr. C. Lotter applied to ús—
          We have the honoúr to Remain with due Esteeme / Sir / Your Excells. Most Obedt. / humble Servts.
          
            Wilhem & Jan WillinkNics. & Jacob van Staphorst.
          
          
            Messrs. de la lande & Fynje have obtained a delay to pay off their debts
          
         